Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claim Objections
The following Claim(s) is/are objected to because of the following informalities: 
Claim 1, in line 1, “vehicle the assembly’” should read “vehicle, the assembly”;
Claim 1, in line 16, “assembles’” should read “assemblies”;
Claim 3, in line 3, “a mast’” should read “the mast”.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 1, line 1, “an off-road vehicle”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bigham et al. (US 9,368,050 B2).
                
                With respect to independent Claim 1, Bigham et al. disclose(s): An assembly to connect a mast (assembly with mast in Fig. 4) to an off-road vehicle (205 in Fig. 17) the assembly comprising a mount assembly (10 in Fig. 4) further comprising: a casing being cylindrical, hollow, formed from non-magnetic 

With respect to Claim 3, Bigham et al. teach(es) the assembly of independent Claim 1. Bigham et al. further disclose(s): an adapter sized to fit into said second cavity having a tapped hole in its proximal end and an opening to receive a mast at its distal end (31 in Fig. 4); and a screw that passes through said passage and said channel to mate with said tapped hole in said adapter to secure said magnet to said base assembly (60 in Fig. 4). 

With respect to Claim 4, Bigham et al. teach(es) the assembly of independent Claim 1. Bigham et al. further disclose(s): where said channel in said base assembly is tapped to receive a screw that passes through said passage in said magnet and into said channel to secure said magnet to said base assembly (60 in Fig. 4).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to detachable magnetic mounts for vehicles: US 3,148,856 (Orlando); US 3,241,516 (Hopkins); US 4,700,655 (Kirby).
	The following reference(s) are the quick coupling device references listed in the applicant’s originally filed specification, but not in the Information Disclosure Statement (IDS) filed on 11 February 2019, in order to expedite the examining process, the examiner has listed these in the PTO-892 of this Office Action: US 2013/0186494 (Geisel et al.); US 2016/01338744 (Polgati et al.); US 2014/0116533 (Edler); US 6,682,106 B2 (Parker); 2008/0315581 (White); US 7,083,120 (Gilpatrick et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 



/TC/
22 March 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861